J. R. Ernst, J.
(dissenting). Although fully agreeing with both the wisdom and the logic of the majority, I must respectfully dissent from that opinion and would affirm the decision of the trial court. In People v Goff, 401 Mich 412, 413-414; 258 NW2d 57 (1977), the Supreme Court unanimously held:
We conclude, as a matter of policy, that a signature is needed. After November 30, 1977, an affidavit supporting a search warrant, issued pursuant to MCLA 780.651; MSA 28.1259(1), must be signed by the affiant. A search warrant based on an unsigned affidavit will be invalid. [Emphasis added.]
In the recent case of People v Sherbine, 421 Mich 502; 364 NW2d 658 (1984), our Supreme Court reaffirmed its overriding concern that search warrant affidavits conform to all specific statutory particulars, while disapproving the more subjective standard for review espoused by the United States Supreme Court in Illinois v Gates, 462 US 213; 103 S Ct 2317; 76 L Ed 2d 527 (1983).
The Supreme Court has granted leave to appeal in People v Verneida Mitchell, 142 Mich App 518; 370 NW2d 392 (1985), relied on by the majority. 425 Mich 871 (1986). Therefore a reexamination of the rule established in People v Goff, and the conflict raised between Goff and this Court’s opinion in Mitchell, is underway. It is my view that until it is overturned by the Supreme Court, Goff stands as binding precedent in this case and the trial court should be affirmed.